                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS


 MISH INTERNATIONAL MONETARY INC.,
 on behalf of itself and
 all others similarly situated,
                                                  Case No. 1:20-cv-04577
                  Plaintiff,

       v.

 VEGA CAPITAL LONDON, LTD., and
 JOHN DOES 1-100,

                  Defendants.

               DEFENDANT VEGA CAPITAL LONDON, LTD.’S
             CORPORATE DISCLOSURE STATEMENT PURSUANT
                   TO RULE 7.1 AND LOCAL RULE 3.2

      Defendant, Vega Capital London, Ltd., by its undersigned counsel and in

accord with Rule 7.1 of the Federal Rules of Civil Procedure, hereby states that

there is no parent corporation or publicly held corporation that owns more

than 10% of its stock. Pursuant to Local Rule 3.2, Vega states that it has no

publicly held affiliates.

Dated: September 18, 2020            Respectfully submitted,
                                     VEGA CAPITAL LONDON, LTD.


                                     By:   /s/ Amy Graham Doehring
                                           One of its attorneys



Amy Graham Doehring
AKERMAN LLP
71 S. Wacker Drive, 47th Floor
Chicago, IL 60606
(312) 634-5700
amy.doehring@akerman.com
Michael P. Kelly (pro hac vice pending)
AKERMAN LLP
750 Ninth Street, N.W., Suite 750
Washington, DC 20001
(202) 393-6222
michael.kelly@akerman.com

Joel S. Forman (pro hac vice pending)
Meghan K. Boland (pro hac vice pending)
AKERMAN LLP
520 Madison Avenue, 20th Floor
New York, NY 10022
(212) 880-3800
joel.forman@akerman.com
meghan.boland@akerman.com




                                          2
                           CERTIFICATE OF SERVICE

      I, Amy Graham Doehring, an attorney, hereby certify that on

September 17, 2020, I electronically filed the foregoing with the Clerk of the

Court using the CM/ECF system, which will send a notice of electronic filing

via electronic mail to all attorneys of record.



                                          /s/ Amy Graham Doehring
                                          Amy Graham Doehring




                                          3
